R-330




                                                April   15, 1947

                  Hon. Ra Iackey                 opia~oa   No. v-146
                  county Kudltor
                  Yoakum County                  Re:    Iavful right of a person
                  Plains, Texas                         to hold the oiflces  of
                                                        city’ councl1man and ju8-
                                                        tice of the peace at the
                  Bear Sli:                             same time.
                                 Yarrr inquiry under date OS April 3, 1947,
                  solicits      an opinion of this departmeat on the question:
..   .                            "Cau  a city couaclbaaa.  the  vas slec-,
                            ted by tha people of an incorporatad      city
                            serve as jwtlce    of the peace vhsn ha i,”
                            appo2att;aa by the commlsslont’rs ’ ootart?
                              Olty councilmen and justlces~ of the peace are
                  sot authorized   to perform the samC ,klnd ~of ssrvi448;
                  ~nelther OS them have any right to direct or review (Ior-
                  vlaes performed   by th4 other; so there is nothing iEc4m-
                   pat lble in the perf’ormance of the duties of’ said offloes.
                             The pertlneat  part OS Section 40 OS Article
                  KVI. of the CoPstltut Ion of Texas is as SoLlo~s :
                                 “Ho person shall hold or exercise,    at
                            the same tine, more than one civil  off100
                            of emoluwat , except Just Ice of the ?4ac4&
                            County Commieslouer,: Notary Publib . . . _~.
                                 That section of the Constltut Ion, aa It per-
                  tains      to the osslce of Just ice of the Peace is ia the
                                               In 1856 the Supremb 60-t  mid,
                                              16"Jb:  59:
                     : ..   :       aIt 18 clear, therefore, ~that tVo civil
                            oiflaes    of emolument canuot be unltifi In the

         .; ,..

            :               In 1890 the Supreme Court cited th4 Pow411
                  OIs6 with approval .in paal va. Tovumll(a, 77 %x. 464,
-   ..




         Hon. F&J Iackey,          Page 2, V-146


         14 s. w. 365,          in which the Court _agaia decided             that one
         person   may    hoid    more   than   one   office   of   emolumnt      at
         the same tlms IS one of such offices     be that of justice
         of the peace.     In that aase, Gaal vas one of the elected
         couatg commlssloners af El Paso County and accepted the
         ofilce   of mayor OS the incorporate% town of TaUta.       9!he
         Suprem CorPt decided tYrat, under the Ooaatltutioa, Gaal
         could 1avfuUy hold the oiflces      OS cwnty coswnlasioMr
         OS i!l Paso Oountf and mayor OS fslata    at the sama time;
         ths court said:
                     n . . . the wade . . . iW&oata that
                It vaa intended that a pep


                    ~Opinion Boa. O-382, 0-2Ofj~, o-2284 an& O-6524
         OS this department conetausd the 1afiguage of go&Ion 40
         OS Article  XVI OS the cbfwtftutlofl.   We smlos4  a copy
         OS ikaahOS tboso oplaloar   for y0ur i&mnat ten.
                     Ys are OS the opiuion thult a psrsoa                 may hold.
         the offloes   OS city aeurraflmia an% jnutlaa d                  the maas
         at the afme t’im.


                        A person may ho113 the oSSi~a of blk~
              a0uacllmaa       and justice OS the pea08 at the
              aam ttas under sprclSi0 pmolslona of +A.
              XV& Sea. 40, OS t&B Texar Qrrartitutfon.
                                                     Pour8 very truly,
                                               :&TTeaimz -            6P l!ssAa




         WTWral:%r:ra*j